

	

		III

		109th CONGRESS

		2d Session

		S. RES. 349

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Santorum (for

			 himself and Mr. Kyl) submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		 Condemning the Government of Iran for

		  violating the terms of the 2004 Paris Agreement, and expressing support for

		  efforts to refer Iran to the United Nations Security Council for its

		  noncompliance with International Atomic Energy Agency obligations.

		  

	

	

		Whereas the International Atomic Energy Agency (IAEA)

			 reported in November 2003 that Iran had been developing an undeclared nuclear

			 enrichment program for 18 years and had covertly imported nuclear material and

			 equipment, carried out over 110 unreported experiments to produce uranium

			 metal, separated plutonium, and concealed many other aspects of its nuclear

			 facilities;

		Whereas, in November 2004, the Governments of the United

			 Kingdom, France, and Germany entered into an agreement with Iran on Iran's

			 nuclear program (commonly known as the Paris Agreement),

			 successfully securing a commitment from the Government of Iran to voluntarily

			 suspend uranium enrichment operations in exchange for discussions on economic,

			 technological, political, and security issues;

		Whereas Article XII.C of the Statute of the IAEA requires

			 the IAEA Board of Governors to report the noncompliance of any member of the

			 IAEA with its IAEA obligations to all members and to the Security Council and

			 General Assembly of the United Nations;

		Whereas Article III.B–4 of the Statute of the IAEA

			 specifies that if in connection with the activities of the Agency there

			 should arise questions that are within the competence of the Security Council,

			 the Agency shall notify the Security Council, as the organ bearing the main

			 responsibility for the maintenance of international peace and

			 security;

		Whereas, in September 2005, the IAEA Board of Governors

			 adopted a resolution declaring that Iran's many failures and breaches

			 constitute noncompliance in the context of Article XII.C of the Statute of the

			 IAEA;

		Whereas, on January 3, 2006, the Government of Iran

			 announced that it planned to restart its nuclear research efforts in direct

			 violation of the Paris Agreement;

		Whereas, in January 2006, Iranian officials, in the

			 presence of IAEA inspectors, began to remove United Nations seals from the

			 enrichment facility in Natanz, Iran;

		Whereas Foreign Secretary of the United Kingdom Jack Straw

			 warned Iranian officials that they were pushing their luck by

			 removing the United Nations seals that were placed on the Natanz facility by

			 the IAEA 2 years earlier;

		Whereas President of France Jacques Chirac said that the

			 Governments of Iran and North Korea risk making a serious error

			 by pursuing nuclear activities in defiance of international agreements;

		Whereas Foreign Minister of Germany Frank-Walter

			 Steinmeier said that the Government of Iran had crossed lines which it

			 knew would not remain without consequences;

		Whereas Secretary of State Condoleezza Rice stated,

			 It is obvious that if Iran cannot be brought to live up to its

			 international obligations, in fact, the IAEA Statute would indicate that Iran

			 would have to be referred to the U.N. Security Council.;

		Whereas President of Iran Mahmoud Ahmadinejad stated,

			 The Iranian government and nation has no fear of the Western ballyhoo

			 and will continue its nuclear programs with decisiveness and

			 wisdom.;

		Whereas the United States has joined with the Governments

			 of Britain, France, and Germany in calling for a meeting of the IAEA to discuss

			 Iran's non-compliance with its IAEA obligations;

		Whereas President Ahmadinejad has stated that Israel

			 should be wiped off the map; and

		Whereas the international community is in agreement that

			 the Government of Iran should not seek the development of nuclear weapons: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)condemns the

			 decisions of the Government of Iran to remove United Nations seals from its

			 uranium enrichment facilities and to resume nuclear research efforts;

			(2)commends the

			 Governments of Britain, France, and Germany for their efforts to secure the

			 2004 Paris Agreement, which resulted in the brief suspension in Iran of nuclear

			 enrichment activities;

			(3)supports the

			 referral of Iran to the United Nations Security Council under Article XII.C and

			 Article III.B–4 of the Statute of the IAEA for violating the Paris Agreement;

			 and

			(4)condemns actions

			 by the Government of Iran to develop, produce, or acquire nuclear

			 weapons.

			

